El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
 En la Corte de Distrito de San Juan siguióse un pleito por Jaime y José Pizá contra Manuel González Martí-*917nez en cobro de dinero, que fué fallado en contra de los deman-dantes en mayo 14, 1935.
A los efectos de apelar de la sentencia, los demandantes pidieron a la corte qne les concediera el beneficio de pobreza. La corte accedió y los demandantes radicaron su notificación de apelación sin satisfacer los derechos que exige la ley y pidieron qne se ordenara al taquígrafo qne preparara gratis la transcripción de la evidencia.
La corte así lo ordenó y el taquígrafo le pidió que recon-siderara su orden y la concesión del beneficio de pobreza por no estar dicha concesión justificada, por los hechos y la ley. La corte negó las peticiones y el taquígrafo apeló para ante este tribunal en septiembre 25, 1935.
Se pide ahora por la parte demandante y apelante en el pleito, aquí apelada, la desestimación del recurso basándose en que a partir del 30 de marzo de 1937 en que se concedió al taquígrafo apelante la última prórroga que solicitara para preparar la exposición del caso, nada más hizo para perfec-cionar su apelación.
El taquíg’rafo se opuso a la desestimación. Aceptó que a partir de la fecha, indicada nada gestionó, aduciendo como motivo para ello que los demandantes habían abandonado la apelación que interpusieron, y como si dicha apelación no se proseguía su recurso dejaba de tener finalidad práctica, creyó que no debía molestar a la corte con prórrogas inútiles, sin que ello deba interpretarse como que no tiene interés en su apelación cuyos méritos expone.
La vista de la moción de desestimación se celebró en fe-brero 14, 1938. Se concedió a las partes tiempo para pre-sentar memorandums en apoyo de sus respectivas posiciones. Presentó el suyo la parte apelada. Sostiene que no está en discusión la frivolidad del recurso — y por tanto que no hay que entrar a considerar sus méritos — sino la negligencia del apelante en su tramitación. El apelante dejó transcurrir el término que se le concediera sin archivar su memorándum.
*918Limitándonos a la negligencia del apelante que es en ver-dad la cuestión envuelta, creemos que lia quedado compro-bada. Cerca de un año dejó el taquígrafo abandonada su apelación y la Regia 59 del Reglamento de esta corte — 17 D.P.R. LXXIY — sólo fija noventa días para poderse pedir la desestimación si se probare satisfactoriamente que durante ellos “el apelante no lia proseguido su apelación con la dili-gencia debida o de buena fe, o que tal apelación es frívola.”
El motivo que aduce el apelante para justificar su con-ducta no satisface a la corte. No debió dejar de gestionar su recurso a menos de saber con certeza que el de los deman-dantes estaba realmente abandonado. Actuó a su riesgo. Y debe sufrir las consecuencias de sus propios actos, que ponen de manifiesto una falta de gestión no ya por tres meses si que por más de diez. Su 'apelación debe ser en tal virtud desestimada.
El Juez Asociado Señor Córdova Dávila no intervino.